Matter of People of the State of New York ex rel. Beal v Ponte (2018 NY Slip Op 07679)





Matter of People of the State of New York ex rel. Beal v Ponte


2018 NY Slip Op 07679


Decided on November 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2018

Renwick, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


7604 452219/17

[*1]In re The People of the State of New York, ex rel. Lizzie-Anne Beal, on behalf of A.P., Petitioner-Appellant,
vJoseph Ponte, etc., Respondent-Respondent.


Quinn Emanuel Urquhart & Sullivan, LLP, New York (Guyon H. Knight of counsel), and Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth Bender of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christopher Mills of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Daniel P. FitzGerald, J.), entered on or about August 9, 2017, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal is moot because petitioner is no longer incarcerated. We decline to apply the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Petitioner's arguments concerning mootness and
the exception to that doctrine are unavailing (see People ex rel. Lassiter v Schriro, 114 AD3d 593 [1st Dept 2014], lv denied 23 NY3d 906 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 13, 2018
CLERK